EXHIBIT 10.1 SECOND AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT Second Amendment to Revolving Credit and Security Agreement, dated November 30, 2011, by and among Pac-Van, Inc., an Indiana corporation ("Pac-Van"), GFN North America Corp., a Delaware corporation ("GFN"), the financial institutions party hereto (collectively, the "Lenders" and individually a Lender"), and PNC Bank, National Association ("PNC"), as administrative and collateral agent for the Lenders (PNC, in such capacity, the "Agent") (the "Second Amendment"). W I T N E S S E T H: WHEREAS, Pac-Van and the other Borrowers party thereto, GFN and the other Guarantors party thereto, the Lenders party thereto, Pac-Van Asset Trust, a Delaware statutory trust formed under the Delaware Statutory Trust Act and the Agent entered into that certain Revolving Credit and Security Agreement, dated July 16, 2010, as amended by that certain First Amendment to Revolving Credit and Security Agreement, effective as of March 31, 2011 (as further amended, modified, supplemented or restated from time to time, the "Credit Agreement"), pursuant to which, among other things, the Lenders agreed to extend credit to the Borrowers; and WHEREAS, the Loan Parties desire to amend certain provisions of the Credit Agreement and the Agent and the Lenders desire to permit such amendments pursuant to the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the premises contained herein and other valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound hereby, the parties hereto agree as follows: 1.All capitalized terms used herein which are defined in the Credit Agreement shall have the same meaning herein as in the Credit Agreement unless the context clearly indicates otherwise. 2.Section 1.2 of the Credit Agreement is hereby amended by adding the following definitions thereto in their appropriate alphabetical order: "Adjustment Date" shall have the meaning specified in the definition of Availability Block. "Availability Block" shall mean, (i) Zero and 00/100 Dollars ($0.00), if the Leverage Ratio is less than 5.50 to 1.00, (ii) Five Million and 00/100 Dollars ($5,000,000.00), if the Leverage Ratio is greater than or equal to 5.50 to 1.00, but less than 6.00 to 1.00, or (iii) Seven Million Five Hundred Thousand and 00/100 Dollars ($7,500,000.00), if the Leverage Ratio is greater than or equal to 6.00 to 1.00.The Availability Block for the period commencing on the Second Amendment Closing Date through the day immediately preceding the first (1st) Adjustment Date, shall be Zero and 00/100 Dollars ($0.00).The Availability Block shall be recomputed as of the end of each fiscal quarter ending after the Second Amendment Closing Date based on the Leverage Ratio as of such quarter end.Any increase or decrease in the Availability Block computed as of a quarter end shall be effective on the date on which the Compliance Certificate evidencing such computation is due to be delivered under Section 9.8 (each, an "Adjustment Date").If a Compliance Certificate is not delivered when due in accordance with such Section 9.8, then the Availability Block shall equal Seven Million Five Hundred Thousand and 00/100 Dollars ($7,500,000.00) as of the first Business Day after the date on which such Compliance Certificate was required to have been delivered and shall remain in effect until the date on which such Compliance Certificate is delivered. 1 "Leverage Ratio" shall mean, as of the end of any date of determination, the ratio of (i) Senior Funded Debt on such date to (ii) EBITDA, in each case for the period equal to the four (4) consecutive fiscal quarters then ending. Mobile Storage shall mean GFN Mobile Storage Inc., a Delaware corporation. Mobile Storage Merger shall mean the merger of Mobile Storage with and into Pac-Van pursuant to and substantially consistent with the Mobile Storage Merger Agreement, the surviving Person of which is Pac-Van. Mobile Storage Merger Agreement shall mean the Agreement and Plan of Merger, dated November 30, 2011, by and between Pac-Van and Mobile Storage. Mobile Storage Merger Documents shall mean the Mobile Storage Merger Agreement and all other documents, agreements and instruments executed in connection with the Mobile Storage Merger Agreement. "Second Amendment Closing Date" shall mean November 30, 2011. 3.Section 2.1(a) of the Credit Agreement is hereby deleted in its entirety and in its stead is inserted the following: (a)Amount of Revolving Advances.Subject to the terms and conditions set forth in this Agreement including Section 2.1(b), each Lender, severally and not jointly, will make Revolving Advances to Borrowers in aggregate amounts outstanding at any time equal to such Lender's Commitment Percentage of the lesser of (x) the Maximum Revolving Advance Amount less the sum of (i) the aggregate Maximum Undrawn Amount of outstanding Letters of Credit, plus (ii) the aggregate amount of outstanding
